Exhibit NOTICE TO SHAREHOLDERS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2008 MOUNTAIN PROVINCE DIAMONDS INC. Responsibility for Consolidated Financial Statements The accompanying consolidated interim financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied. The most significant of these accounting principles have been set out in the March 31, 2008 audited annual consolidated financial statements. Only changes in accounting information have been disclosed in these interim consolidated financial statements. These statements are presented on the accrual basis of accounting. Accordingly, a precise determination of many assets and liabilities is dependent upon future events. Therefore, estimates and approximations have been made using careful judgment. Recognizing that the Company is responsible for both the integrity and objectivity of the consolidated financial statements, management is satisfied that these interim consolidated financial statements have been fairly presented. No Auditors' Involvement The auditors of Mountain Province Diamonds Inc. have not performed a review of the unaudited interim consolidated financial statements for the three and six months ended September 30, 2008 and 2007. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Balance Sheets (Expressed in Canadian dollars) (Unaudited) September 30, 2008 March 31, 2008 Assets Current assets Cash $ 33,886 $ 144,750 Short-term investment 733,673 1,437,377 Marketable securities 14,171 37,569 Amounts receivable 133,025 103,399 Advances and prepaid expenses 53,224 56,932 967,979 1,780,027 Investment in Gahcho Kué Project (Note 5) 64,990,465 64,984,140 Total assets $ 65,958,444 $ 66,764,167 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ 168,554 $ 213,078 Long-term liabilities Future income tax liabilities 5,909,363 5,909,363 Shareholders' equity: Share capital (Note 6) 85,870,841 85,581,729 Contributed surplus (Note 6) 690,600 945,210 Deficit (26,690,453 ) (25,918,150 ) Accumulated other comprehensive income 9,539 32,937 Total shareholders' equity 59,880,527 60,641,726 Total liabilities and shareholders' equity $ 65,958,444 $ 66,764,167 Nature of operations (Note 1) Going concern (Note 1) On behalf of the Board of Directors: “Jonathan Comerford” “Patrick Evans” Jonathan Comerford, Director Patrick Evans, Director The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 1 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Statements of Operations and Deficit (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, 2008 2007 2008 2007 Expenses: Amortization $ - $ - $ - $ (14,239 ) Consulting fees (161,604 ) (113,618 ) (430,826 ) (238,268 ) Interest and bank charges (511 ) (735 ) (1,185 ) (1,593 ) Office and administration (23,843 ) (36,085 ) (47,231 ) (69,284 ) Professional fees (58,029 ) (47,249 ) (111,030 ) (80,349 ) Promotion and investor relations (71,582 ) (74,612 ) (74,432 ) (77,169 ) Salary and benefits (3,628 ) (765 ) (24,750 ) (41,347 ) Transfer agent and regulatory fees (26,627 ) (22,221 ) (71,730 ) (66,914 ) Travel (15,779 ) (33,034 ) (34,727 ) (50,104 ) Net loss for the period before the undernoted (361,603) (328,319 ) (795,911 ) (639,267 ) Other earnings: Interest income 9,698 25,986 23,608 29,614 Gain on sale of investment - 1,075,420 - 1,075,420 9,698 1,101,406 23,608 1,105,034 Net (loss) income for the period (351,905 ) 773,087 (772,303 ) 465,767 Deficit, beginning of period $ (26,338,548 ) (26,391,001 ) (25,918,150 ) (26,083,681 ) Deficit, end of period $ (26,690,453 ) $ (25,617,914 ) $ (26,690,453 ) $ (25,617,914 ) Basic and diluted earnings (loss) per share $ (0.01 ) $ 0.01 $ (0.01 ) $ 0.01 Weighted average number of shares Outstanding 59,932,381 59,745,792 59,926,636 59,585,459 The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 2 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Statement of Comprehensive Income (Expressed in Canadian dollars) (Unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, 2008 2007 2008 2007 Net (loss) income for the period $ (351,905 ) $ 773,087 $ (772,303 ) $ 465,767 Other Comprehensive income Unrealized loss on marketable securities (23,648 ) (6,470 ) (23,398 ) (5,989 ) Increase in value of long-term investment - 115,420 - 795,420 Recycling of gain on sale of long-term investment - (1,075,420 ) - (1,075,420 ) Recycling on opening unrealized gain on long-term investment - 280,000 - 280,000 Comprehensive (Loss) Income $ (375,553 ) $ 86,617 $ (795,701 ) $ 459,778 Consolidated Statement of Accumulated Other Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) For the Six Months Ended September 30, 2008 2007 Balance, beginning of period $ 32,937 $ - Adjustment at beginning of period due to change in accounting for available-for-sale assets -marketable securities - 47,176 -long-term investment - 280,000 Change in fair value of available-for-sale assets -marketable securities (23,398 ) (5,989 ) -long-term investment - 795,420 Recycling of gain on sale of long-term investment through other comprehensive income - (1,075,420 ) Balance, end of period $ 9,539 $ 41,187 The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 3 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) For the Three Months ended For the Six Months Ended September 30, September 30, 2008 2007 2008 2007 Cash provided by (used in): Operating activities: Net (loss) income for the period $ (351,905 ) $ 773,087 $ (772,303 ) $ 465,767 Items not involving cash: Amortization - - - 14,239 Gain on sale of long-term investment - (1,075,420 ) - (1,075,420 ) Changes in non-cash operating working capital Amounts receivable 39,228 84,504 (29,626 ) (4,434 ) Advances and prepaid expenses 17,010 10,224 3,708 (34,999 ) Accounts payable and accrued liabilities (262,058 ) (122,956 ) (44,524 ) (238,928 ) (557,725 ) (330,561 ) (842,745 ) (873,775 ) Investing activities: Deferred exploration costs (3,180 ) (3,286 ) (6,325 ) (7,066 ) Investment in short-term investment 467,613 - 703,704 275,000 Proceeds from sale of investment - 1,995,420 - 1,995,420 Acquisition of Camphor Ventures, net of cash acquired - - - 390,082 464,433 1,992,134 697,379 2,653,436 Financing activities: Shares issued for cash - 33,451 34,502 33,451 Decrease (increase) in cash (93,292 ) 1,695,024 (110,864 ) 1,813,112 Cash, beginning of period 127,178 298,058 144,750 179,970 Cash, end of period $ 33,886 $ 1,993,082 $ 33,886 $ 1,993,082 The accompanying notes are an integral part of these interim unaudited consolidated financial statements. 4 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Financial Statements For the Six Months Ended September 30, 2008 and 2007 (Expressed in Canadian dollars) (Unaudited) 1.Nature of Operations and Basis of Presentation The Company is in the process of exploring and permitting its mineral properties primarily in conjunction with De Beers Canada Inc. (“De Beers Canada”) (Note 5), and has not yet determined whether these properties contain mineral reserves that are economically recoverable. The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Company and/or its mineral property partner to complete exploration and development and discover economically recoverable reserves, successful permitting, and upon future profitable production or proceeds from disposition of the Company’s mineral properties. Failure to discover economically recoverable reserves will require the Company to write-off costs capitalized to date. The Company’s ability to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties. These financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the disclosures and notes to the consolidated financial statements required by Canadian generally accepted accounting principles for annual consolidated financial statements and as such should be read in conjunction with the audited consolidated financial statements and the notes thereto for the Company for the year ended March 31, The consolidated balance sheet at March 31, 2008 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by Canadian generally accepted accounting principles for annual consolidated financial statements. These interim consolidated financial statements follow the same accounting policies and methods of their application as the Company’s most recent annual consolidated financial statements, except with respect to the new and revised accounting standards which the Company is required to adopt under Canadian GAAP for interim and financial statements relating to its fiscal year commencing April 1, 2008. Such new and revised accounting standards are described in Note 2. Certain of the comparative figures have been reclassified to conform to the current year’s presentation. 5 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Financial Statements For the Six Months Ended September 30, 2008 and 2007 (Expressed in Canadian dollars) (Unaudited) 2.Change in Accounting Policies The Company adopted the following new accounting standards under Canadian GAAP for interim and annual financial statements relating to its fiscal year commencing April 1, 2008: (a)Capital Disclosures New CICA Accounting Handbook Section 1535, “Capital Disclosures”, establishes standards for disclosing information about an entity’s capital, and how it is managed and requires the following disclosures: (i)qualitative information about the entity’s objectives, policies and processes for managing capital; (ii)summary quantitative data about what it manages as capital; (iii) whether during the period it complied with any externally imposed capital requirements to which it is subject; and (iv) when it has not complied with such externally imposed capital requirements, theconsequences of such non-compliance. There is no impact on the Company’s financial statements from the adoption of this standard as it affects only disclosure requirements discussed in Note 7. (b)Financial Instruments New CICA Accounting Handbook Sections 3862, “Financial Instruments - Disclosures”, and 3863, “Financial
